Citation Nr: 0928708	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-11 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to nonservice-connected pension.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In a January 2007 decision, the Board denied the Veteran's 
appeal.  The Veteran filed a subsequent appealed to the 
United States Court of Appeals for Veterans Claims (Court), 
and in a December 2008 memorandum decision, the Court vacated 
the January 2007 Board decision in regard to entitlement to 
nonservice-connected pension and remanded the issue to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the December 2008 decision, the Court found that in 
considering entitlement to extraschedular pension, the Board 
erroneously applied criteria for awarding extraschedular 
disability compensation rather than criteria for awarding 
extraschedular pension.  As a result, the case was remanded 
to the Board so that the appropriate criteria could be 
applied.

Under 38 C.F.R. § 3.321(b)(2), if a claimant does not meet 
the disability percentage requirements necessary for pension 
to be awarded on a schedular basis, but is otherwise found to 
be unemployable by reason of his or her disabilities, age, 
occupational background and other related factors, the 
Veterans Service Center Manager is authorized to approve a 
permanent and total rating for pension purposes on an 
extraschedular basis.  In the instant case, although the 
appellant was not found to meet the pertinent disability 
percentage requirements, there is insufficient evidence of 
record to determine whether he is unemployable due to some 
combination of his disabilities, age, occupational background 
and related factors.  In this regard, an April 2004 VA 
psychiatric examination report noted the Veteran's history of 
being homeless for the past 30 years, mostly living in camps 
by the river and not working.  The report also noted that the 
Veteran reported only having completed the 7th grade and that 
he last worked 35 years prior, doing construction jobs.  He 
was given an Axis I diagnosis of alcohol abuse and an Axis II 
diagnosis of schizoid personality traits.  The examiner 
indicated that the Veteran's prognosis was fair to continue 
the lifestyle he had chosen.  The examiner did not provide an 
opinion, however, as to whether the Veteran, given his 
disabilities, age, occupational background and related 
factors, would be able to engage in substantial gainful 
activity.  Consequently, as the evidence of record is not 
otherwise sufficient to address this question, a Remand is 
necessary so that an appropriate medical opinion regarding 
the Veteran's employability may be obtained.

The Board also notes that it has now been more than five 
years since the Veteran was evaluated for his claimed 
physical disabilities associated with his pension claim.  
Accordingly, on remand the Veteran should also be scheduled 
for a general medical examination to evaluate the nature and 
severity of any physical disabilities and an audiological 
examination to evaluate the nature and severity of any 
hearing loss and/or tinnitus.  The record should also be 
updated to include documentation of more recent medical 
treatment or evaluation the Veteran has received, which is 
not already of record.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all sources of medical and 
psychiatric treatment or evaluation he has 
received since January 2009 and should 
secure copies of complete records of the 
treatment or evaluation from all sources 
identified.

2.  The RO should arrange for a VA 
audiological examination to determine the 
severity of any current tinnitus and 
hearing loss disability.  The Veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests should 
be performed.  The examiner should then 
comment on the severity of any current 
hearing loss and tinnitus and should 
provide an opinion on the effect of these 
disabilities on the Veteran's ability to 
work.
  
3.  The RO should arrange for a VA general 
medical examination by an appropriate 
medical professional to determine the 
nature and degree of any current physical 
disabilities.  The Veteran's claims folder 
should be made available for the review by 
the examiner in conjunction with the 
examination.  Any indicated tests should 
be performed.  The examiner should provide 
all pertinent medical diagnoses for the 
Veteran and comment on the severity of 
each medical disorder found.  The examiner 
should also provide an opinion on the 
effect of the Veteran's physical 
disabilities on his ability to work.

4.  Then, once the examination reports 
from the general medical and audiological 
examinations have been associated with the 
claims file, the RO should arrange for a 
VA mental health examination by an 
appropriate mental health professional to 
determine the nature and severity of any 
current mental health disabilities.  The 
Veteran's claims folder should be made 
available for review by the examiner in 
conjunction with the examination.  Any 
indicated tests should be performed.  In 
particular, the examiner should review the 
aforementioned general medical and 
audiological examination reports.  The 
examiner should provide all applicable 
mental health diagnoses for the Veteran.  
He or she should then provide an opinion 
as to whether the Veteran is able to 
engage in substantial gainful activity 
given his combination of mental 
disabilities, physical disabilities, age, 
educational background, occupational 
background and other related factors.  

5.  The RO should then readjudicate the 
claim.  In so doing, the RO must provide 
schedular ratings for all disabilities 
applicable to the Veteran's pension 
claim-keeping in mind the misconduct 
provisions of 38 C.F.R. § 3.301.  If 
pension cannot be granted on a schedular 
basis, the RO should then make an explicit 
determination as to whether extraschedular 
consideration is warranted under 38 C.F.R. 
§ 3.321(b)(2).  If, after all appropriate 
consideration the claim remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

